DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with partial traverse of a ribozyme encoding sequence, a positive sense ssRNA virus, a cytokine, an miR-122 in the reply filed on July 20, 2022 is acknowledged. The traversal is on the ground(s) that claims 155 and 157 filed on July 20, 2022 render the restriction/election requirement pertaining to the ribozyme species moot. This is found persuasive.

Status of Claims
Claims 1, 3-9, 13-14, 19-24, 26, 32-35, 37-42, 48, and 153-157 are currently pending and under examination on the merits in the instant case. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 9, 2020, December 10, 2020, March 31, 2022, and August 5, 2022 have been considered by the examiner.
Note that foreign-language documents cited in the IDS are considered only insofar as the English language portion submitted by applicant. 
Further, JP2006525815 A (citation number 010) in the IDS of August 5, 2022 is not considered. Note that the 1-page “Bibliographic Data” in English language submitted by applicant contains no title (“No title available”) and no abstract (“No abstract”). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 13-14, 41-43, 48, and 156 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-9 and 41-43 require that the DNA molecule “further” comprises an exogenous payload protein-encoding sequence such as a cytokine-encoding sequence. The claims fail to particularly point out and distinctly claim the position/location of the exogenous payload protein-encoding sequence with respect to other elements such as the promoter sequence, cleavage sequences, and an ssRNA-encoding sequence. As such, the spatial arrangement of the DNA molecule of claims 7-9 and 41-43 cannot be clearly ascertained.
Claims 13-14 and 48 require that a miRNA target sequence (miR-TS) cassette should be “inserted into the nucleic acid sequence encoding the replication-competent viral genome”. The claims fail to particularly point out and distinctly claim the precise positional limitation pertaining to the insertion site into which the miR-TS cassette should be placed within the ssRNA-encoding sequence. As such, the clear structural metes and bounds of claims 13-14 and 48 cannot be ascertained. 
Claim 156 recites “native discrete ends of the viral genome.” It is unclear what is meant by “discrete” in the limitation. Hence, the structural limitation pertaining to “native discrete ends of the viral genome” cannot be ascertained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 35, 37, 40, and 157 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakoa et al. (WO 2005/028658 A3, “corrected version” of applicant’s citation WO 2005/028658 A2). 
Kawakoa teaches making a “therapeutic” construct encoding a “negative-sense RNA” virus-encoding sequence operably linked to a PolII promoter and is flanked by a hammerhead ribozyme (HRz) site at the 5’ end and an HDV ribozyme (HDVRz) site at the 3’ end, wherein “RNA polymerase II driven expression and subsequent autocatalytic cleavage of the two ribozymes at the 5’ and the 3’ termini” results in the generation of an authentic virus RNA (vRNA) molecule “with authentic 5’ and 3’ ends”, “which serves as a template in viral transcription and replication.” See pages 1-13, 22-24, 44-45.
See also Figure 13 copied below.

    PNG
    media_image1.png
    1054
    855
    media_image1.png
    Greyscale

Accordingly, claims 35, 37, 40, and 157 are described by Kawakoa et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, 13-14, 19-24, 26, 32-35, 37-42, 48, and 153-157 are rejected under 35 U.S.C. 103 as being unpatentable over Tani et al. (US 2016/0143969 A1, applicant’s citation) in view of Kawakoa et al. (WO 2005/028658 A3, “corrected version” of applicant’s citation WO 2005/028658 A2), Choi et al. (Gene Therapy, 2011, 18:898-909), Geisler et al. (World Journal of Experimental Medicine, 2016, 6:37-54), Peer et al. (WO 2013/156989 A1), and Yao et al. (Carbon, 2016, 96:362-376).
Tani teaches making a pharmaceutical composition comprising a “modified coxsackievirus” comprising “a mutated genome” of CVB3 for treatment of cancer via “oncolytic virotherapy”, wherein the mutated genome (“CVB3-miRT”) comprises a plurality of “tissue-specific miRNA” (e.g., miR-1 and miR-217) target sequences, “wherein a region encoding granulocyte-macrophage colony-stimulating factor (GM-CSF) is further inserted in an expressible form into the mutated genome”, wherein “oncolytic virotherapy” is a “cancer therapy” in which “a virus is allowed to infect cancer cells, and proliferate in cancer tissues to destroy and kill the cancer tissues by utilizing oncolytic property of the virus.” (emphasis added). See abstract; paragraphs 0001-0002, 0083, 0086-0087; claims 1, 5-6, 8, 14-17, 19; Figures 1, 13.
Tani does not teach that the oncolytic mutated CVB3 composition is flanked by ribozyme cleavage sites and comprises IL-18 and is encapsulated by LNP.
Kawakoa teaches making a “therapeutic” construct comprising a virus-encoding sequence operably linked to a PolII promoter and is flanked by a hammerhead ribozyme (HRz) site at the 5’ end and an HDV ribozyme (HDVRz) site at the 3’ end, wherein “RNA polymerase II driven expression and subsequent autocatalytic cleavage of the two ribozymes at the 5’ and the 3’ termini” results in the generation of an authentic virus RNA (vRNA) molecule “with authentic 5’ and 3’ ends”, “which serves as a template in viral transcription and replication.” (emphasis added). See pages 1-13, 22-24, 44-45; Figure 13.
Kawakoa teaches, “Since the RNA polymerase II/double ribozyme system is not subject to restrictions with respect to host cell species, it will likely have a great impact on vaccine production, wherein due to biosafety precautions, only a very limited number of cell lines can be used.” (emphasis added). See page 47.
Choi teaches that “IL-18 plays a significant role in cell-mediated immune responses and is capable of generating an antitumor immune response”, wherein “antitumor efficacy of IL-18 in murine tumor models” and “potent adjuvant” activity of IL-18 in “enhancing systemic antitumor immune responses and vaccine efficacy” have suggested that “IL-18 represents a promising therapeutic candidate for cancer immunogene therapy.” (emphasis added). See page 898.
	Geisler teaches use of “artificial microRNA target sites, referred to as miR-TS”, which provides “microRNA-regulated transgene expression systems” including “replication competent oncolytic viruses (OV)” that “reduce replication in normal cells” and “preferentially replicate in tumor cells” for “cancer gene therapy”, wherein miR-TS included in a transgene expression cassette leads to “degradation of transgene mRNA in cells expressing the corresponding microRNA” thus is useful “to control virus tropism for oncolytic virotherapy” and “to increase safety of live attenuated virus vaccines”, wherein “miR-TS” (“miR-122TS”) for miR-122 has been used in miRNA-regulated vectors for various applications including cancer therapy such as for treatment of hepatocellular carcinoma, wherein oncolytic viruses comprising miR-TS can be administered by intravenous administration (emphasis added). See pages 37, 39, 41, 43-45, 47; Figure 1; Table 1. 
	Geisler exemplifies that a “viral RNA containing artificial miR-TS” is expressed if “certain miRNAs are not expressed”, and if the binding miRNA is expressed, the miRNA “binds to miR-TS and the target RNA is endonucleolytically cleaved and degraded.” See Figure 1 and legend.  
	 Peer teaches making a pharmaceutical composition comprising lipidated “hyaluronic acid” (HA) particles encapsulating a nucleic acid, wherein the particles of 10-200 nm in size comprises DOTAP, DLPE, and cholesterol, wherein the composition is used for treating cancer, and wherein the particles have “enhanced properties” such as “improved stability” and “high efficiency of encapsulation of nucleic acid molecules as well as high loading capacity” and are “not immunotoxic to cells”, wherein the lapidated HA particles encapsulating the nucleic acid have an average zeta potential of about -28.5mV. See claims 1, 6, 9-10, and 16; pages 3-4, 22, 30.
	Yao teaches that addition of “PEG conjugates of DSPE (DSPE-PEG)” to hyaluronic acid (HA) “can render SWCNTs surprisingly stable”, wherein the “DSPE-HA” confer “long blood circulation times”. See page 363.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tani’s “oncolytic” coxsackievirus composition comprising miRNA target sequences (miRT) by utilizing Kawakoa’s “RNA polymerase II/double ribozyme system”. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to provide “a template” of oncolytic coxsackievirus “with authentic 5’ and 3’ ends” for generation of an authentic virus RNA (vRNA) molecule with the oncolytic, “cancer vaccine” function, because Kawakoa’s “RNA polymerase II/double ribozyme system” comprising a PolII promoter and flanking hammerhead ribozyme (HRz) site at the 5’ end and an HDV ribozyme (HDVRz) site at the 3’ end was known to generate authentic vRNA molecules useful for “cancer vaccine”. One of ordinary skill in the art would have been further motivated to replace Tani’s GM-CSF with Choi’s IL-18 with a reasonable expectation of success in order to enhance cancer vaccine function of the oncolytic coxsackievirus because Choi’s IL-18 was deemed a “promising therapeutic candidate for cancer immunogene therapy” and expected to function in “enhancing systemic antitumor immune responses and vaccine efficacy”. One of ordinary skill in the art would also have been motivated to insert various “miR-TS” sequences including “miR-122TS” into the above-modified coxsackievirus composition for different therapeutic purposes hepatocellular carcinoma treatment by enabling the oncolytic composition to “preferentially replicate in tumor cells” of a target tissue, “to control virus tropism for oncolytic virotherapy”, and “to increase safety of live attenuated virus vaccines”, because use of multiple “miR-TS” in oncolytic nucleic acid compositions was an art-recognized methodology as evidenced by the teachings of Tani and Geisler, especially for the purpose of enabling tissue-specific or target-specific “oncolytic virotherapy” as taught by Geisler, who exemplified that “viral RNA containing artificial miR-TS” is expressed in a cell if a miRNA binding to the target site (miR-TS) is not expressed. 
	It would also have been obvious to one of ordinary skill in the art to utilize Peer’s lapidated HA particles comprising DOTAP, DLPE, and cholesterol and encapsulate the above-modified “oncolytic” coxsackievirus flanked by Kawakoa’s double ribozyme sites. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to make an oncolytic, therapeutically effective cancer vaccine against cancer such as hepatocellular carcinoma with improved in vivo stability, thereby effectively treating hepatocellular carcinoma in a subject in need thereof upon art-recognized administration route of intravenous administration, because Peer’s lapidated HA particles were known to provide “high efficiency of encapsulation of nucleic acid molecules as well as high loading capacity” with “improved stability”, wherein Peer’s LNP encapsulating a nucleic acid was reported to have an average zeta potential of about -28.5mV. One of ordinary skill in the art would have been further motivated to include DSPE-PEG to Peer’s LNP for improved circulation time and stability of the above-modified coxsackievirus for effective “oncolytic virotherapy”, because addition of DSPE-PEG to HA on a nanoparticle was known to improve in vivo properties such as “long blood circulation time” and stability as taught by Yao. 
	In view of the foregoing, claims 1, 3-9, 13-14, 19-24, 26, 32-35, 37-42, 48, and 153-157 taken as a whole would have been prima facie obvious before the effective filing date. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-9, 13-14, 19-24, 26, 32-35, 37-42, 48, and 153-157 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11-14, 16-17, 25-26, 39-41, 47-53, 60-65, 73-74, and 79 of copending Application No. 17/293,153 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the ‘153 claims drawn to an LNP and a method of treating cancer, wherein the LNP of the ‘153 claims comprise a recombinant DNA having the elements recited in the instant claims.
Claims 1, 3-9, 13-14, 19-24, 26, 32-35, 37-42, 48, and 153-157 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 22-23, 28-29, 28-29, 34-35, 37, 42, 50, 52, 59, 62-66, and 98 of copending Application No. 17/418,465 in view of Kawakoa et al. (WO 2005/028658 A3, “corrected version” of applicant’s citation WO 2005/028658 A2).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘465 claims, wherein the 5’ and 3’ flanking cleavage sequences are claimed in claim 98 of the ‘465 claims, wherein the structure of the recombinant DNA molecule of claim 98 of the ‘465 claims renders obvious that the synthetic RNA viral genome of the ‘465 claims reads on the synthetic RNA viral genome sequence flanked by the 5’ and 3’ junctional cleavage sequences. Further, it was known in the art that synthetic RNA viral sequence can be produced by flaking the sequence with 5’ and 3’ ribozyme cleavage sequences as taught by Kawakoa. Hence, the instant claims would have been obvious over the ‘465 claims in view of Kawakoa. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635